DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second axis of rotation of claim 1; the first distance, the second distance, and the axial plane of claim 8; and the third distance of claim 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 states: “at most slightly obliquely” in line 11. The intended scope of this limitation is unclear. The intended meaning of “at most” is unclear. Does this mean e.g. an axially aligned actuator meets the limitations of the claim? This is unclear. Also, the term “slightly” in claim 1 is a relative term which renders the claim indefinite. The term “slightly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what particular angle would and would not be considered “slightly”. 
Claim 8 states: “the receiving hole is located in an axial plane that passes through a longitudinal axis of the adjusting piston and the spherical surface of the joint body is arranged at a first 15distance from the pivot axis of the swash plate that the longitudinal axis of the adjusting piston extends at a second distance outside a circular arc on which a center of the spherical surface of the joint body moves when the swash plate pivots”. 
 The intended scope of these limitations is unclear. 
Dependent claims are rejected as being dependent upon the claims rejected in detail above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, and 10-12 is/are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Wanschura US 7367258.
	Wanschura discloses:
 	1. A hydrostatic axial piston machine of swash plate construction (see e.g. Fig 1), comprising: a housing (comprising 3, 13, 19); 5a drive shaft (4) mounted in the housing rotatably about a first axis of rotation; a cylinder drum (5) connected in a rotationally secure manner to the drive shaft and having displacement pistons (6); a swash plate (9) mounted in the housing, the swash plate having a face (at 8) on which the displacement pistons are supported and, by pivoting the swash plate about a pivot axis (pivot axis is located at intersection of 7 and 10 in Fig 1), the 10angular position of the face with respect to the first axis of rotation is variable to adjust a swept volume (see e.g. depicted rotation depicted at angles alpha 1 and alpha 2 in Fig 1); and an adjusting device comprising: an adjusting cylinder (13 in the area of 28 and 29), which extends longitudinally at most slightly obliquely with respect to the first axis of rotation (see Fig 1) and is located on one side of the drive shaft 15and of the cylinder drum (see Fig 1); and a double-acting adjusting piston (see annotated Fig 1 herein wherein adjusting piston is locate at 26 and leftward in Fig 1), which is longitudinally movable in the adjusting cylinder and comprises a piston section (widened portion at 26) and a piston rod (portion of adjusting piston in annotated Fig 1 herein located to the left of 26 along axis 11), the piston rod being connected in a fixed manner to the piston section (see Fig 1), guided in a guide bore adjoining the adjusting cylinder (see guide bore in annotated Fig 1 herein), and articulated to the swash plate (see 56, 57, 58 in Fig 4), 20wherein a joint between the adjusting piston and the swash plate is a movable swivel joint (see 56, 57, 58 in Fig 4), which comprises a joint body (56, 58) on one of the adjusting piston and the swash plate, and a joint body receptacle (57) on the other of the adjusting piston and the swash plate, and - 21 -R.391352 (2179-0601) wherein the joint body is (i) closely guided in the joint body receptacle in a direction of movement of the adjusting piston (56 is closely guided in 57 in the direction of movement of the adjusting piston as in Fig 4 where 56 slides back and forth perpendicular to the direction of movement of the adjusting piston), (ii) rotatable about a second axis of rotation running parallel to the pivot axis (rotatable about the axis through 58 parallel to the pivot axis of the swash plate 9 as 56 rotates about the rotation axis on 58), and (iii) movable with a directional component perpendicular to the direction of movement of the adjusting piston and perpendicular to the second axis of 5rotation (sliding moment of 56 back and forth in 57 perpendicular to the direction of movement of the adjusting piston).  
 	2. The hydrostatic axial piston machine according to claim 1, wherein the joint body receptacle (57)  is defined in the adjusting piston and the joint body (56, 58) is arranged on the swash plate (9) (see Fig 4).  
 	103. The hydrostatic axial piston machine according to claim 2, wherein the joint body receptacle (57) extends perpendicularly to the direction of movement of the adjusting piston such that the joint body is movable in the joint body receptacle perpendicularly to the direction of movement of the adjusting piston (see Fig 4).  
 	10. The hydrostatic axial piston machine according to claim 1, wherein a length of guidance of the piston rod in the guide bore is greater on a side remote from the cylinder drum than on a side close to the cylinder drum (see annotated Fig 1 herein wherein the guidance on the top lead line of the guide is greater than the guidance on the bottom lead line).  
 	511. The hydrostatic axial piston machine according to claim 1, wherein an outside of the piston section (26) of the adjusting piston has an annular groove in which a piston ring rests against a wall of the adjusting cylinder (26 has two grooves each having a piston sealing ring 36 as in Figs 1-2 and the corresponding features in Fig 1).  
 	12. The hydrostatic axial piston machine according to claim 1, further comprising: 10at least one actuating spring 45 configured as a helical compression spring clamped between the housing (at 19) and the piston rod (piston rod is located leftward of 26 along axis 11 in annotated Fig 1 herein) of the adjusting piston, the at least one actuating spring being arranged in front of the piston rod in a receptacle of the housing (front of piston rod is right side of piston rod along axis 11 in annotated fig 1 herein), wherein an axis of the at least one actuating spring coincides with a central axis of the adjusting piston and the at least one actuating spring is loaded in a linear manner (see annotated Fig 1 herein).





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

    PNG
    media_image1.png
    828
    1053
    media_image1.png
    Greyscale

Claims 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wanschura US 7367258 in view of Forster US 4896585.
 	Wanschura does not disclose the limitations of claims 4 and 6.
 	Regarding claims 4 and 6, Forster discloses a joint for rotating a swash plate, including:
 	Claim 4  15wherein: the joint body (21, 20) has a spherical surface (at 20), and the joint body receptacle (19) is a receiving hole having a diameter that is slightly larger than a diameter of the spherical surface and into which the joint body enters via the spherical surface (see Fig 1 and corresponding features in Fig 2).  
	Claim 6: wherein the joint body includes a spherical bushing (20) held on a journal (21).  
 	A simple substitution of one joint between an actuator and a swash plate for another known joint between an actuator and a swash plate to gain the predictable result of joining an actuator and a swash plate has been held to be obvious to one of ordinary skill in the art. See MPEP 2143 I. (B). 
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize the joint of Forster in the system of Wanschura to gain the benefit of utilizing a known type of joint for rotating a swash plate.

Claims 4-5 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wanschura US 7367258 in view of Heyl US 3834281.
 	Wanschura does not disclose the limitations of claims 4-5, and 8-9.
 	Regarding claims 4-5 and 8-9, Heyl discloses a joint for rotating a swash plate, including: 
 	Claim 4:  15wherein: the joint body (14, 16) has a spherical surface (at 14), and the joint body receptacle (13’) is a receiving hole having a diameter that is slightly larger than a diameter of the spherical surface and into which the joint body enters via the spherical surface (see Figs 1-5).  
	Claim 5: wherein the joint body is a ball journal (16), which is fastened via being pressed in or screwed in to the one of the adjusting piston and the swash plate (see threads at 17).  
 	Claim 8: wherein: the joint body receptacle is defined in the adjusting piston and the joint body is arranged on the swash plate (see Fig 1), and the receiving hole is located in an axial plane that passes through a longitudinal axis of the adjusting piston and the spherical surface of the joint body is arranged at a first 15distance from the pivot axis of the swash plate that the longitudinal axis of the adjusting piston extends at a second distance outside a circular arc on which a center of the spherical surface of the joint body moves when the swash plate pivots (as best understood, see Fig 1 wherein 14 slides on 16 as the swash plate pivots thereby 14 moves toward and away from the pivot axis of the swash plate).  
 	Claim 9: wherein, when the swash 20plate is pivoted from a first extreme position into a second extreme position, a third distance between the center of the spherical surface of the joint body and the central axis of the adjusting piston initially decreases and then increases again (as best understood, see Fig 1 wherein 14 slides on 16 as the swash plate pivots thereby 14 moves toward and away from the pivot axis of the swash plate).  
 	A simple substitution of one joint between an actuator and a swash plate for another known joint between an actuator and a swash plate to gain the predictable result of joining an actuator and a swash plate has been held to be obvious to one of ordinary skill in the art. See MPEP 2143 I. (B). 
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize the joint of Heyl in the system of Wanschura to gain the benefit of utilizing a known type of joint for rotating a swash plate.


Claims 4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wanschura US 7367258 in view of Schlinke US 3554671.
 	Wanschura does not disclose the limitations of claims 4 and 7.
 	Regarding claims 4 and 7, Schlinke discloses a joint for rotating a swash plate, including: 
 Claim 4:  15wherein: the joint body (15, 16) has a spherical surface (at 15), and the joint body receptacle (portion of 14 in which 15 is received) is a receiving hole having a diameter that is slightly larger than a diameter of the spherical surface and into which the joint body enters via the spherical surface (see Figs 1-5).  
 	Claim 7: wherein the receiving hole is a blind hole having a region located in front of the joint body from which a compensating hole leads outwards, the compensating hole having a diameter that is substantially smaller than a diameter of the receiving hole (see annotated Fig 1 herein).  
 	A simple substitution of one joint between an actuator and a swash plate for another known joint between an actuator and a swash plate to gain the predictable result of joining an actuator and a swash plate has been held to be obvious to one of ordinary skill in the art. See MPEP 2143 I. (B). 
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize the joint of Schlinke in the system of Wanschura to gain the benefit of utilizing a known type of joint for rotating a swash plate.



    PNG
    media_image2.png
    920
    690
    media_image2.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANDREW FINK whose telephone number is (571)270-3373.  The examiner can normally be reached on M-Th 9-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4373.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thomas Fink/Examiner, Art Unit 3746                                                                                                                                                                                                        
5 	 10